Exhibit 10.16


EXECUTION VERSION


INCREMENTAL TERM LOAN AND REVOLVING COMMITMENT ASSUMPTION AGREEMENT


THIS INCREMENTAL TERM LOAN AND REVOLVING COMMITMENT ASSUMPTION
AGREEMENT, dated as of December 20, 2019 (this “Agreement”), is among BCI IV
OPERATING PARTNERSHIP LP, a Delaware limited partnership (the “Borrower”), the
other Loan Parties (as defined in the Credit Agreement (defined below)) solely
for purpose of Section VI hereof, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Agent”), and the Additional Lender
(defined below).


RECITALS


WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Agent are parties to the Second Amended and Restated Credit
Agreement, dated as of November 19, 2019 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


WHEREAS, the Borrower has requested an increase in the Revolving Commitments
(such increase in the Revolving Commitments, the “Incremental Revolving
Commitment”) and an increase in the Incremental Term Commitments (such increase
in the Incremental Term Commitments, the “2019 Incremental Term Commitment” and,
together with the Incremental Revolving Commitment, the “Incremental
Commitments”) pursuant to Section 2.22 of the Credit Agreement as more
particularly set forth herein, and the Agent and the Additional Lender (defined
below) have agreed to such Incremental Commitments, subject to the terms and
conditions set forth herein.


WHEREAS, the Borrower desires to borrow $7,500,000 of Incremental Term Loans on
the date hereof (the “Requested Incremental Term Loan”), which Requested
Incremental Term Loan shall be funded in its entirety by the Additional Lender.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


I.COMMITMENTS. Zions Bancorporation, N.A. dba Vectra Bank Colorado (together
with its successors and permitted assigns, the “Additional Lender”) hereby
commits on the terms set forth in this Agreement to make the Incremental
Commitments as set forth on Schedule A available to the Borrower on the Increase
Effective Date (defined below) subject to the conditions precedent set forth in
Section III below. After giving effect to the Incremental Commitments and the
funding of the Requested Incremental Term Loan on the date hereof, the aggregate
Commitments shall be as set forth on Schedule B hereto. Agent, Borrower and the
Additional Lender agree that as of the Increase Effective Date, the Additional
Lender shall be a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, including, without limitation, this Agreement. The address
of the Additional Lender for purposes of all notices and other communications
under the Credit Agreement and the other Loan Documents is as set forth on the
Administrative Questionnaire delivered by the Additional Lender to the Agent.


III.REPRESENTATIONS. The Borrower, on its own behalf and on behalf of the other
Loan Parties, hereby represents, warrants and confirms that the representations
and warranties in Article III of the Credit Agreement and the other Loan
Documents are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) as of the
date hereof, except to the extent any such representation or warranty relates
solely to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case





--------------------------------------------------------------------------------

Exhibit 10.16


such representation or warranty shall be true and correct in all respects) on
and as of such earlier date, and the representations and warranties contained in
Section 3.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) or (b), as applicable, of
Section 5.01 of the Credit Agreement. Additionally, the Borrower represents and
warrants that immediately before and after giving effect to this Agreement on
the date hereof, no Default or Event of Default exists.


IV.CONDITIONS TO EFFECTIVENESS. This Agreement will become effective on the
first date (the “Increase Effective Date”) on which the following conditions are
satisfied:


A.    The Agent shall have received counterparts of this Agreement executed and
delivered by the Borrower, the other Loan Parties, the Additional Lender and the
Agent.


B.    The Agent shall have received a Borrowing Request for the Requested
Incremental Term Loan to be made on the date hereof in substantially the form of
Exhibit H to the Credit Agreement and in accordance with Section 2.03 of the
Credit Agreement.


C.    If so requested by the Additional Lender, the Agent shall have received
Notes made by the Borrower and payable to such Additional Lender.


D.    The Agent shall have received a certificate of each Loan Party, signed by
a Financial Officer of such Loan Party and dated as of the Increase Effective
Date, certifying (i) that attached thereto is a true and complete copy of each
organizational document of such entity certified (to the extent applicable) as
of a recent date by the Secretary of State of the state of its incorporation or
organization, as the case may be, (ii) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors, managers,
or other applicable governing body of such entity authorizing the Incremental
Commitments and the execution, delivery and performance of the documents
executed in connection with this Agreement, (iii) that attached thereto is a
certificate of good standing (or certificate of similar meaning) with respect to
each such entity issued as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (iv) as to the
incumbency and specimen signature of each officer executing any documents
delivered in connection with this Agreement on behalf of such entity, and (v) in
the case of the Borrower, that (x) the representations and warranties contained
in Article III of the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the Increase Effective
Date, except to the extent any such representation or warranty relates solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date, and
the representations and warranties contained in Section 3.04 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) or (b), as applicable, of Section 5.01 of the Credit
Agreement and (y) no Default or Event of Default exists; provided that in the
case of the certificate delivered with respect to the Borrower or any Guarantor,
such certificate can certify that there have been no changes to such documents
or items described in the foregoing clauses (i) or (iv) since the delivery
thereof to the Agent on or after the Effective Date.


E.    The Agent shall have received all reasonable fees and other amounts due
and payable by the Borrower to the Agent on or prior to the date hereof,
including, to the extent invoiced, reimbursement or payment of all out of pocket
expenses required pursuant to the terms of the Credit Agreement to be reimbursed
or paid by the Borrower in connection herewith.


F.    As of the date hereof, both immediately before and immediately after
entering into this Agreement, no Default or Event of Default exists.





--------------------------------------------------------------------------------

Exhibit 10.16


G.    After giving effect to this Agreement, the Borrower is in compliance with
the requirements of Sections 2.22(a) and (e) of the Credit Agreement.


IV.TERMS GENERALLY. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Loan Documents, (i) the Incremental Revolving
Commitment and any Loan made using the Incremental Revolving Commitment (such
Loans, the “Incremental Revolving Loans”) shall have the same terms as the
initial Revolving Commitments and initial Revolving Loans, respectively, and
shall be treated for all terms and conditions as the same Class of Commitments
and Loans, as applicable, as the initial Revolving Commitments and initial
Revolving Loans, as applicable, and (ii) the 2019 Incremental Term Commitment
and any Loan made using the 2019 Incremental Term Commitment (such Loans, the
“2019 Incremental Term Loans”) shall have the same terms as the initial
Incremental Term Commitments and initial Incremental Term Loans, respectively,
and shall be treated for all terms and conditions as the same Class of
Commitments and Loans, as applicable, as the initial Incremental Term
Commitments and initial Incremental Term Loans, as applicable. Upon the
occurrence of the Increase Effective Date, (x) the Incremental Revolving
Commitment and any Incremental Revolving Loans shall automatically and without
further action by any Person constitute, for all purposes of the Credit
Agreement and the other Loan Documents, Revolving Commitments and Revolving
Loans, respectively, and (y) the 2019 Incremental Term Commitment and any 2019
Incremental Term Loans shall automatically and without further action by any
Person constitute, for all purposes of the Credit Agreement and the other Loan
Documents, Incremental Term Commitments and Incremental Term Loans,
respectively. The Agent shall take any and all action as may be reasonably
necessary to ensure that (i) the Incremental Revolving Commitment and the
Incremental Revolving Loans are included in each repayment or commitment
reduction, as applicable, of Revolving Commitments and Revolving Loans, as
applicable, on a pro rata basis, and (ii) the 2019 Incremental Term Loans are
included in each repayment of Incremental Term Loans on a pro rata basis. For
avoidance of doubt, the Increase Effective Date shall constitute the “Increase
Effective Date” under the Credit Agreement for the purposes of the Incremental
Commitments.


V.CREDIT AGREEMENT GOVERNS. Notwithstanding anything to the contrary set forth
in this Agreement, the Credit Agreement or the other Loan Documents and for the
avoidance of doubt, the obligation of the Additional Lender to make (i) its
Incremental Commitments available, in each case, on the Increase Effective Date
shall be subject to the satisfaction or waiver of the conditions set forth in
Section III above, (ii) its portion of Revolving Loans from time to time
thereafter shall be subject to the terms and conditions of the Credit Agreement
applicable to Revolving Loans, and (iii) its portion of Incremental Term Loans
from time to time thereafter shall be subject to the terms and conditions of the
Credit Agreement applicable to Incremental Term Loans.


VI.CONFIRMATION OF GUARANTY. Each Loan Party (a) confirms its obligations under
the Guaranty or Subsidiary Guaranty, as applicable, (b) confirms that its
obligations under the Credit Agreement as modified hereby constitute
“Obligations” (as defined in the Credit Agreement), (c) confirms its guarantee
of the Obligations under the Guaranty or Subsidiary Guaranty, as applicable, (d)
confirms that its obligations under the Credit Agreement as modified hereby are
entitled to the benefits of the guarantee set forth in the Guaranty or
Subsidiary Guaranty, as applicable and (e) agrees that the Credit Agreement as
modified hereby is the Credit Agreement under and for all purposes of the
Guaranty and Subsidiary Guaranty, as applicable. Each Loan Party, by its
execution of this Agreement, hereby confirms that the Obligations shall remain
in full force and effect.
VII.ADDITIONAL LENDER. The Additional Lender (i) confirms that it has received a
copy of the Credit Agreement, the other Loan Documents and any amendments and
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement; (ii)
agrees that it has and will, independently and without reliance upon the Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in entering
into the Credit Agreement and this Agreement, and in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Agent to take such
actions as agent on its behalf and to exercise such powers





--------------------------------------------------------------------------------

Exhibit 10.16


under the Credit Agreement and the other Loan Documents as are delegated to the
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. Upon the
Increase Effective Date, the Additional Lender shall make available to the Agent
Revolving Loans in an amount sufficient to cause the outstanding Revolving Loans
then held by all Revolving Lenders to be repaid such that the outstanding
Revolving Loans held by each Revolving Lender following such repayment are pro
rata in accordance with the Revolving Commitment of each such Revolving Lender
after giving effect to this Agreement.


VIII.
MISCELLANEOUS.



A.    Each party hereto agrees, that except as specifically amended hereby, the
Loan Documents shall remain unmodified and in full force and effect.


B.    On and after the date hereof, references in the Credit Agreement or in any
other Loan Document to the Loan Documents shall be deemed to be references to
the Loan Documents as amended hereby and as further amended, restated, modified
or supplemented from time to time. This Agreement shall constitute a Loan
Document.


C.    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
message shall be effective as delivery of a manually executed counterpart of
this Agreement.


D.    This Agreement shall be construed in accordance with and governed by the
law of the State of New York. Section 9.09 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis.


E.    Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.


[Remainder of page intentionally blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.


BCI IV OPERATING PARTNERSHIP LP,
a Delaware limited partnership
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer










--------------------------------------------------------------------------------







BLACK CREEK INDUSTRIAL REIT IV INC.,
a Maryland corporation
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer










--------------------------------------------------------------------------------







BCI IV ONTARIO IC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Ontario IC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability company, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV MEDLEY IC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability company, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV ONTARIO DC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Ontario DC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer






--------------------------------------------------------------------------------















--------------------------------------------------------------------------------







BCI IV PARK 429 LOGISTICS CENTER LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV PESCADERO DC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Pescadero DC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV GOTHARD IC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Gothard IC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer






--------------------------------------------------------------------------------









BCI IV MIDWAY IC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV EXECUTIVE AIRPORT DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV IRON RUN DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer














--------------------------------------------------------------------------------





BCI IV ELGIN DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV AIRPORT IC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Airport IC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV FONTANA DC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Fontana DC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer








--------------------------------------------------------------------------------









BCI IV ADDISON DC II LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV KELLY TRADE CENTER LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Kelly Trade Center GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV 7A DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer












--------------------------------------------------------------------------------







BCI IV QUAKERBRIDGE DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV CAMERON BC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV ELDORADO BP LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer












--------------------------------------------------------------------------------





BCI IV HEBRON AIRPARK LOGISTICS CENTER LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV MONTE VISTA IC LP,
a Delaware limited partnership
 
 
 
By:
 
BCI IV Monte Vista IC GP LLC,
 
 
a Delaware limited liability company, its general partner
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV KING OF PRUSSIA INDUSTRIAL CENTER LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer


















--------------------------------------------------------------------------------







BCI IV EDISON DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV 395 DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV I-80 DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer














--------------------------------------------------------------------------------





BCI IV 485 DC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV AVENUE B INDUSTRIAL CENTER LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer

BCI IV WESTON BC LLC,
a Delaware limited liability company
 
 
 
By:
 
BCI IV Operating Partnership LP,
 
 
a Delaware limited liability partnership, its sole member
 
 
 
By:
 
Black Creek Industrial REIT IV Inc.,
 
 
a Maryland corporation, its general partner
 
 
 
By:
 
/s/ Scott Seager
Name:
 
Scott Seager
Title:
 
Senior Vice President, Debt Capital Markets and Treasurer














--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
By:
 
/s/ Craig V. Koshkarian
Name:
 
Craig V. Koshkarian
Title:
 
Vice President








--------------------------------------------------------------------------------







ZIONS BANCORPORATION, N.A. DBA VECTRA
BANK COLORADO, as a Lender
 
 
 
By:
 
/s/ H. Shaw Thomas
Name:
 
H. Shaw Thomas
Title:
 
Senior Vice President










--------------------------------------------------------------------------------





CONSENTED TO:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank and Swingline Lender
 
 
 
By:
 
/s/ Craig V. Koshkarian
Name:
 
Craig V. Koshkarian
Title:
 
Vice President








--------------------------------------------------------------------------------





CONSENTED TO:
 
BANK OF AMERICA, N.A.,
as Issuing Bank and Swingline Lender
 
 
 
By:
 
/s/ Kyle Pearson
Name:
 
Kyle Pearson
Title:
 
Vice President








--------------------------------------------------------------------------------





SCHEDULE A
TO INCREMENTAL COMMITMENT ASSUMPTION AGREEMENT






Additional Lender
Incremental
Revolving Commitment
2019 Incremental
Term Commitment


Zions Bancorporation, N.A. dba Vectra Bank Colorado


$15,000,000


$15,000,000
Total
$15,000,000
$15,000,000








--------------------------------------------------------------------------------





SCHEDULE B
TO INCREMENTAL COMMITMENT ASSUMPTION AGREEMENT


Aggregate Revolving Commitments, Incremental Term Commitments, and funded
Incremental Term Loans after giving effect to the Incremental Commitments and
funding of the Requested Incremental Term Loan


Name
Revolving Commitment and Percentage
Incremental Term Commitment and Percentage
Funded Incremental Term Loans and Percentage
Wells Fargo Bank, National Association
$50,000,000.00
15.873015870%
$12,000,000.00
5.581395349%
$6,000,000.00
5.581395349%
Bank of America, N.A.
$50,000,000.00
15.873015870%
$12,000,000.00
5.581395349%
$6,000,000.00
5.581395349%
U.S. Bank National Association
$43,000,000.00
13.650793650%
$24,000,000.00
11.162790700%
$12,000,000.00
11.162790700%
JPMorgan Chase Bank, N.A.
$40,000,000.00
12.698412700%
$2,000,000.00
0.930232558%
$1,000,000.00
0.930232558%
Regions Bank
$37,000,000.00
11.746031750%
$30,000,000.00
13.953488370%
$15,000,000.00
13.953488370%
PNC Bank, National Association
$25,000,000.00
7.936507937%
$35,000,000.00
16.279069770%
$17,500,000.00
16.279069770%
Bank of Montreal
$22,000,000.00
6.984126984%
$33,000,000.00
15.348837210%
$16,500,000.00
15.348837210%
Capital One, N.A.
$22,000,000.00
6.984126984%
$33,000,000.00
15.348837210%
$16,500,000.00
15.348837210%
Associated Bank, National Association
$11,000,000.00
3.492063492%
$19,000,000.00
8.837209302%
$9,500,000.00
8.837209302%
Zions Bancorporation, N.A. dba Vectra Bank Colorado
$15,000,000.00
4.761904762%
$15,000,000.00
6.976744186%
$7,500,000.00
6.976744186%
Total
$315,000,000.00
100.000000000%
$215,000,000.00
100.000000000%
$107,500,000.00
100.000000000%






